


Exhibit 10.16
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
THIS AGREEMENT, made and entered into as of the ___ day of _________, 20__, by
and between Pentair plc, an Irish corporation limited by shares (hereinafter
referred to as the “Company”), and ________ (hereinafter referred to as the
“Executive”).
W I T N E S S E T H
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
1.Definitions.
(a)409A Affiliate. The term “409A Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Section 414(b) of the Code, or that is under common control with the
Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder.
(b)Accrued Benefits. The Executive’s “Accrued Benefits” shall include the
following amounts, payable as described herein: (i) all base salary for the time
period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect; (iv)
notwithstanding any provision of any cash bonus or cash incentive compensation
plan applicable to the Executive, but subject to any irrevocable deferral
election then in effect, a lump




--------------------------------------------------------------------------------




sum amount, in cash, equal to the sum of (A) any cash bonus or cash incentive
compensation that has been allocated or awarded to the Executive for a fiscal
year or other measuring period under the plan that ends prior to the Termination
Date but has not yet been paid (pursuant to Section 5(e) or otherwise) and (B) a
pro rata portion to the Termination Date of the aggregate value of all
contingent bonus or incentive compensation awards to the Executive for all
uncompleted periods under the plan calculated as to each such award as if the
Goals with respect to such bonus or incentive compensation award had been
attained; and (v) all other payments and benefits to which the Executive (or in
the event of the Executive’s death, the Executive’s surviving spouse or other
beneficiary) may be entitled on the Termination Date as compensatory fringe
benefits or under the terms of any benefit plan of the Employer, excluding
severance payments under any Employer severance policy, practice or agreement in
effect on the Termination Date. Payment of Accrued Benefits shall be made
promptly in accordance with the Company’s prevailing practice with respect to
clauses (i) and (ii) or, with respect to clauses (iii), (iv) and (v), pursuant
to the terms of the benefit plan or practice establishing such benefits;
provided that payments pursuant to clause (iv)(B) shall be paid on the first day
of the seventh month following the month in which the Executive’s Separation
from Service occurs to the extent necessary for compliance with the requirements
of Code Section 409A(a)(2)(B) relating to specified employees or, to the extent
not so required, within ninety (90) days of the Executive’s Separation from
Service.
(c)Act. The term “Act” means the Securities Exchange Act of 1934, as amended.
(d)Affiliate and Associate. The terms “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule l2b-2 of the General Rules
and Regulations under the Act.
(e)Annual Cash Compensation. The term “Annual Cash Compensation” shall mean the
sum of (i) the Executive’s Annual Base Salary (determined as of the time of the
Change in Control of the Company or, if higher, immediately prior to the date
the Notice of Termination is given) plus (ii) an amount equal to the greatest of
the Executive’s annual cash incentive target bonus for the fiscal year in which
the Termination Date occurs, the annual cash incentive bonus the Executive
received during the fiscal year prior to the Change in Control of the Company or
the annual cash incentive bonus the Executive received with respect to the
fiscal year prior to the Change in Control of the Company (the aggregate amount
set forth in clause (i) and clause (ii) shall hereafter be referred to as the
“Annual Cash Compensation”).
(f)Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner” of
any securities:
(i)which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of any rights issued
pursuant to the terms of any rights agreement of the Company, at any time before
the issuance of such securities;
(ii)which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule l3d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (ii)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or understanding: (A) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
(iii)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.
(g)Cause. “Cause” for termination by the Employer of the Executive’s employment
shall be limited to (i) the engaging by the Executive in intentional conduct
that the Company establishes, by clear and convincing evidence, has caused
demonstrable and serious financial injury to the Employer, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative




--------------------------------------------------------------------------------




or investigative; (ii) the Executive’s conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal); or (iii)
continuing willful and unreasonable refusal by the Executive to perform the
Executive’s duties or responsibilities (unless significantly changed without the
Executive’s consent).
(h)Change in Control of the Company. A “Change in Control of the Company” shall
be deemed to have occurred if an event set forth in any one of the following
paragraphs shall have occurred:
(i)any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
date of this Agreement constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a 11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
(iii)the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or




--------------------------------------------------------------------------------




substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.
(i)Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof. Any reference to a specific
provision of the Code includes any regulations promulgated under such provision
and any successor provision.
(j)Covered Termination. Subject to Section 2(b), the term “Covered Termination”
means any Termination of Employment during the Employment Period where the
Termination Date or the date Notice of Termination is delivered is any date
prior to the end of the Employment Period.
(k)Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the earlier of the second anniversary of
such date or the Executive’s Normal Retirement Date.
(l)Good Reason. The Executive shall have “Good Reason” for termination of
employment in the event of any of the following without the Executive’s prior
written consent:
(i)any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3, Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies within ten (10)
days after receipt of written notice thereof given by the Executive;
(ii)any reduction in the Executive’s (A) base salary, (B) percentage of base
salary available as cash incentive compensation or bonus opportunity, (C) grant
date fair value of annual equity-based awards or (D) other benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;
(iii)the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Employer on the date of the
Change in Control of the Company or any other positions with the Employer to
which the Executive shall thereafter be elected, appointed or assigned, except
in the event that such removal or failure to reelect or reappoint relates to the
termination by the Employer of the Executive’s employment for Cause or by reason
of disability pursuant to Section 12;
(iv)a good faith determination by the Executive that there has been a material
adverse change in the Executive’s working conditions or status with the Employer
relative to the most favorable working conditions or status in effect during the
180-day period prior to the Change in Control of the Company, or, to the extent
more favorable to the Executive, those in effect at any time during the
Employment Period, including but not limited to (A) a significant change in the
nature or scope of the Executive’s authority, powers, functions, duties or
responsibilities, or (B) a significant reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Employer
remedies within ten (10) days after receipt of written notice thereof given by
the Executive;
(v)the relocation of the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s principal place of employment on the
date 180 days prior to the Change in Control of the Company;
(vi)the Employer requires the Executive to travel on Employer business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or
(vii)failure by the Company to obtain the Agreement referred to in Section 17(a)
as provided therein.
(m)Normal Retirement Date. The term “Normal Retirement Date” means “Normal
Retirement Date” as defined in the primary qualified defined benefit pension
plan applicable to the Executive, or any successor




--------------------------------------------------------------------------------




plan, as in effect on the date of the Change in Control of the Company or, if no
such plan is applicable to the Executive, then the executive’s attainment of age
sixty-five (65).
(n)Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.
(o)Separation from Service. For purposes of this Agreement, the term “Separation
from Service” means the Executive’s Termination of Employment, or if the
Executive continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if the Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.
(p)Termination of Employment. For purposes of this Agreement, the Executive’s
termination of employment shall be presumed to occur when the Company and
Executive reasonably anticipate that no further services will be performed by
the Executive for the Company and its 409A Affiliates or that the level of bona
fide services the Executive will perform as an employee of the Company and its
409A Affiliates will permanently decrease to no more than 20% of the average
level of bona fide services performed by the Executive (whether as an employee
or independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services).
Whether the Executive has experienced a Termination of Employment shall be
determined by the Employer in good faith and consistent with Section 409A of the
Code. Notwithstanding the foregoing, if the Executive takes a leave of absence
for purposes of military leave, sick leave or other bona fide reason, the
Executive will not be deemed to have incurred a Separation from Service for the
first 6 months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended by the Employer for up to 29 months
without causing a Termination of Employment.
(q)Termination Date. Except as otherwise provided in Section 2(b), Section
10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s Termination of Employment is, for purposes
of this Agreement, by reason of disability pursuant to Section 12, the earlier
of thirty (30) days after the Notice of Termination is given or one day prior to
the end of the Employment Period; (iv) if the Executive’s Termination of
Employment is by the Executive voluntarily (other than for Good Reason), the
date the Notice of Termination is given; and (v) if the Executive’s Termination
of Employment is by the Employer (other than by reason of disability pursuant to
Section 12) or by the Executive for Good Reason, the earlier of thirty (30) days
after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,
(A)If termination is for Cause pursuant to Section 1(g)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such 30-day or shorter period, then
the Executive’s employment hereunder shall continue as if the Employer had not
delivered its Notice of Termination.
(B)If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Employer notifies the Executive that a dispute exists concerning
the termination within the 15-day period following receipt thereof, then the
Executive may elect to continue his or her employment during such dispute and
the Termination Date shall be determined under this paragraph. If the Executive
so elects and it is thereafter determined that Good Reason did exist, the
Termination Date shall be the earliest of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22, (2) the date of the Executive’s death or (3) one
day prior to the end of the Employment Period. If the Executive so elects and it
is thereafter determined that Good Reason did not exist, then the employment of
the Executive hereunder shall continue after such determination as if the
Executive had not delivered the Notice of Termination asserting Good Reason and
there shall be no Termination Date arising out of such Notice. In either case,
this Agreement




--------------------------------------------------------------------------------




continues, until the Termination Date, if any, as if the Executive had not
delivered the Notice of Termination except that, if it is finally determined
that Good Reason did exist, the Executive shall in no case be denied the
benefits described in Section 9 (including a Termination Payment) based on
events occurring after the Executive delivered his Notice of Termination.
(C)Except as provided in Section 1(q)(B), if the party receiving the Notice of
Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15 days after the Notice of Termination is
given or one day prior to the end of the Employment Period and (2) if delivered
by the Company, the Company will be deemed to have terminated the Executive
other than by reason of death, disability or Cause.
Capitalized terms used in this Agreement not defined in this Section 1 have the
meanings assigned in the other sections of this Agreement. The definitions of
the following terms may be found in the sections indicated:
Term
Section
 
 
Annual Base Salary
Section 5(a)
Base Period Income
Section 9(b)(iii)
Bonus Amount
Section 5(e)(i)
Bonus Plan
Section 5(e)
Company Incentive Plan
Section 5(e)(iii)
Excise Tax
Section 9(b)(i)
Expenses
Section 15
Goals
Section 5(e)(iii)
National Tax Counsel
Section 9(b)(ii)
Notice of Termination
Section 13
Plans
Section 9(c)(iv)
Restoration Plan
Section 9(c)(iv)
SERP
Section 9(c)(iv)
Termination Payment
Section 9(a)
Total Payments
Section 9(b)(i)



2.Termination or Cancellation Prior to Change in Control.
(a)Subject to Section 2(b), the Employer and the Executive shall each retain the
right to terminate the employment of the Executive at any time and for any
reason (or no reason) prior to a Change in Control of the Company. Subject to
Section 2(b), in the event that prior to a Change in Control of the Company (i)
the Executive’s employment is terminated or (ii) as determined in writing by the
Compensation Committee of the Board of Directors of the Company in its sole
discretion, the Executive’s authority, powers, functions, duties,
responsibilities or pay grade are materially reduced, this Agreement shall be
terminated and cancelled and of no further force and effect, and any and all
rights and obligations of the parties hereunder shall cease.
(b)Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Employer is terminated by the Employer (other
than a termination due to the Executive’s death or as a result of the
Executive’s disability (as determined under Section 12) during the period of 180
days prior to the date on which a Change in Control of the Company occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control of the Company or (ii)
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered




--------------------------------------------------------------------------------




Termination,” a “Notice of Termination” shall be deemed to have been given, and
the “Employment Period” shall be deemed to have begun on the date of such
termination which shall be deemed to be the “Termination Date” and the date of
the Change of Control of the Company for purposes of this Agreement. Anything in
this Agreement to the contrary notwithstanding, if the Executive’s authority,
powers, functions, duties, responsibilities or pay grade were reduced pursuant
to Section 2(a)(ii) during the period of 180 days prior to the date on which the
Change in Control of the Company occurs, and if it is reasonably demonstrated by
the Executive that such reduction in authority, powers, functions, duties,
responsibilities or pay grade (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control of the Company
or (ii) otherwise arose in connection with or in anticipation of a Change in
Control of the Company, then the termination and cancellation of this Agreement
pursuant to Section 2(a) shall be deemed null and void, this Agreement shall be
deemed to remain in full force and effect with any and all rights and
obligations of the parties hereunder continuing and such reduction in authority,
powers, functions, duties, responsibilities or pay grade shall be considered
“Good Reason” for the Executive to terminate employment in connection with a
Change in Control of the Company.
3.Employment Period. If a Change in Control of the Company occurs when the
Executive is employed by the Employer, the Employer will continue thereafter to
employ the Executive during the Employment Period, and the Executive will remain
in the employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.
4.Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.
5.Compensation. During the Employment Period, the Executive shall be compensated
as follows:
(a)The Executive shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, annual base salary at
the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive or
subject to any irrevocable deferral election then in effect, include the current
receipt by the Executive of any amounts which, prior to the Change in Control of
the Company, the Executive had elected to defer, whether such compensation is
deferred under Section 401(k) of the Code or otherwise), subject to adjustment
as hereinafter provided in Section 6 (such salary amount as adjusted upward from
time to time is hereafter referred to as the “Annual Base Salary”).
(b)The Executive shall receive fringe benefits at least equal in value to the
highest value of such benefits provided for the Executive at any time during the
180-day period immediately prior to the Change in Control of the Company or, if
more favorable to the Executive, those provided generally at any time during the
Employment Period to any executives of the Employer of comparable status and
position to the Executive; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer, including travel expenses.
(c)The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, profit sharing and stock bonus plans; provided, that, (i) in no event
shall the aggregate level of benefits under such plans in which the Executive is
included be less than the aggregate level of benefits under plans of the
Employer of the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately prior to the
Change in Control of the Company and (ii) in no event shall the aggregate level
of benefits under such plans be less than the aggregate level of




--------------------------------------------------------------------------------




benefits under plans of the type referred to in this Section 5(c) provided at
any time after the Change in Control of the Company to any executive of the
Employer of comparable status and position to the Executive.
(d)The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Employer of comparable status and position to the
Executive at any time during the Employment Period.
(e)The Executive shall be included in all plans providing additional benefits to
executives of the Employer of comparable status and position to the Executive,
including but not limited to short- or long-term cash-based incentive
compensation plans (such plan or plans together, the “Bonus Plan”), deferred
compensation plans, supplemental retirement plans, equity awards, and similar or
comparable plans; provided, that, unless otherwise provided in clauses (i) or
(ii) below, in no event shall the aggregate level of benefits under such plans
or awards be less than the higher of (x) the highest aggregate level of benefits
under plans of the Employer of the type referred to in this Section 5(e) in
which the Executive was participating at any time during the 180-day period
immediately prior to the Change in Control of the Company and (y) the aggregate
levels of benefits under plans of the type referred to in this Section 5(e)
provided at any time after the Change in Control of the Company to any executive
of the Employer comparable in status and position to the Executive.
(i)With respect to the Bonus Plan, the amount of the compensation (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan if the
threshold, target and maximum performance objectives are met shall be no less
than the highest threshold, target and maximum amounts, respectively, that
Executive was eligible to receive under awards outstanding under the Employer’s
short- or long-term cash-based incentive compensation plan or plans as in effect
at any time during the 180-day period immediately prior to the Change in Control
of the Company; provided that the amount Executive is eligible to earn shall in
no event be lower than the amount of short- or long-term cash-based incentive
compensation that any executive of the Employer comparable in status and
position to the Executive is eligible to earn. Payment of the Bonus Amount, if
earned, shall not be affected by the Executive’s Termination of Employment after
the end of the Employment Period.
(ii)With respect to equity awards, the Executive shall annually receive awards
under one or more equity-based compensation plan or plans of the Employer. Such
annual equity awards shall have a grant date fair value at least equal to the
aggregate grant date fair value of the largest equity-based awards granted to
the Executive at any time during the one-year period immediately prior to the
Change in Control of the Company, measured, in each case, as a multiple of the
Executive’s Annual Base Salary; provided that, solely for purposes of
determining the grant date fair value of the largest equity-based awards granted
to the Executive during such one-year period immediately prior to the Change in
Control of the Company, any inducement awards or other awards that are intended
to be non-recurring shall be disregarded or, to the extent such awards are
intended to replace more than one annual award, shall be pro-rated so that only
a one-year portion of the award shall be counted; and provided further that the
grant date fair value of the equity awards granted to the Executive shall in no
event be lower than the grant date fair value of the annual equity-based awards
granted to any executive of the Employer comparable in status and position to
the Executive.
(iii)To the extent any compensation that the Executive has an opportunity to
earn after a Change in Control of the Company is subject to achieving
performance objectives, such performance objectives shall be established and
communicated in writing to the Executive within the first ninety (90) days of
the performance period and shall be reasonably related to the business of the
Employer (the “Goals”). All Goals shall be attainable with approximately the
same degree of probability as the most attainable goals under the Employer’s
performance-based compensation plan or plans as in effect at any time during the
180-day period immediately prior to the Change in Control of the Company
(whether one or more, the “Company Incentive Plan”) and in view of the
Employer’s existing and projected financial and business circumstances
applicable at the time, and shall have a performance period that is no longer
than the performance period corresponding to the most analogous type of
compensation under the Company Incentive Plan.
6.Annual Compensation Adjustments. During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually, the contributions of the Executive to the Company,
and in accordance with the Company’s practice prior to the Change in Control of
the Company, due consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, at




--------------------------------------------------------------------------------




least annually, (a) commensurate with increases generally given to other
executives of the Employer of comparable status and position to the Executive,
and (b) as the scope of the Company’s operations or the Executive’s duties
expand.
7.Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 13), then the Executive shall be entitled
to receive only Accrued Benefits.
8.Termination Giving Rise to a Termination Payment and Certain Other Benefits.
If there is a Covered Termination by the Executive for Good Reason, or by the
Company other than by reason of (i) death, (ii) disability pursuant to Section
12, or (iii) Cause (any such terminations to be subject to the procedures set
forth in Section 13), then (A) the Executive shall be entitled to receive
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 14(a), the
Termination Payment pursuant to Section 9(a), (B) all equity-based and cash
incentive awards then held by the Executive that were granted prior to the
Change in Control of the Company shall be subject to the terms of the 2012 Stock
and Incentive Awards Plan or a successor incentive compensation plan under which
the awards were granted and (C) all equity-based and cash incentive awards then
held by the Executive that were granted on or after the Change in Control of the
Company shall vest or be earned in full immediately upon such Covered
Termination, with the amount or value of any performance-based awards determined
based on the deemed achievement of all applicable performance conditions at 100%
of target, without pro ration.
9.Payments Upon Termination.
(a)Termination Payment. The “Termination Payment” shall be an amount equal to
the Annual Cash Compensation times two. The Termination Payment shall be paid to
the Executive in cash equivalent (i) on the first day of the seventh month
following the month in which the Executive’s Separation from Service occurs,
without interest thereon, to the extent necessary for compliance with the
requirements of Code Section 409A(a)(2)(B) relating to specified employees or
(ii) to the extent not so required, within ten (10) business days after the
Termination Date. Notwithstanding the foregoing, in the event the Executive’s
Termination Date is pursuant to Section 2(b), the Termination Payment shall be
paid within ten (10) business days after the date of the Change in Control of
the Company (as defined without reference to Section 2(b)), without interest.
Such lump sum payment shall not be reduced by any present value or similar
factor, and the Executive shall not be required to mitigate the amount of the
Termination Payment by securing other employment or otherwise, nor will such
Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason, except as provided in subsection (b) below.
The Termination Payment shall be in lieu of, and acceptance by the Executive of
the Termination Payment shall constitute the Executive’s release of any rights
of the Executive to, any other cash severance payments under any Company
severance policy, practice or agreement.
(b)280G Provision.
(i)Notwithstanding any other provision of this Agreement, if any portion of the
Termination Payment or any other payment or other benefit to the Executive under
this Agreement, or under any other agreement with or plan of the Employer or any
409A Affiliate (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” (as defined below) and would, but for this Section 9(b)(i),
result in the imposition on the Executive of an excise tax under Code Section
4999 (the “Excise Tax”), then the Total Payments to be made to the Executive
shall either be (A) delivered in full, or (B) delivered in a reduced amount that
is One Dollar ($1.00) less than the amount that would cause any portion of such
Total Payments to be subject to the Excise Tax, whichever of the foregoing
results in the receipt by the Executive of the greatest benefit on an after-tax
basis (taking into account the applicable federal, state and local income taxes
and the Excise Tax).
(ii)Within forty (40) days following the Executive’s Termination of Employment
or notice by one party to the other of its belief that there is a payment or
benefit due the Executive that will result in an excess parachute payment, the
Executive and the Company, at the Company’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income (as
defined below), (B) the amount and present value of Total Payments, (C) the
amount and present value of any excess parachute payments determined without
regard to any reduction of Total Payments pursuant to Section 9(b)(i), and (D)
the net after-tax proceeds to the Executive, taking into account the tax imposed
under Code




--------------------------------------------------------------------------------




Section 4999 if (1) the Total Payments were reduced in accordance with Section
9(b)(i)(B), or (2) the Total Payments were not so reduced. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel opinion determines that clause (B) of Section 9(b)(i) applies, then the
payments hereunder or any other payment or benefit determined by such counsel to
be includable in Total Payments shall be reduced or eliminated so that under the
bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (x) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (y) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (z) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).
(iii)For purposes of this Agreement, (A) the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Section
280G of the Code and such “parachute payments” shall be valued as provided
therein, (B) present value for purposes of this Agreement shall be calculated in
accordance with Section 1274(b)(2) of the Code, (C) the term “Base Period
Income” means an amount equal to the Executive’s “annualized includable
compensation for the base period” as defined in Section 280G(d)(1) of the Code,
(D) for purposes of the National Tax Counsel opinion, the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Section 280G(d)(3) and
(4) of the Code, which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive, and (E) the Executive shall
be deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation, and state and local income taxes
at the highest marginal rate of taxation in the state or locality of the
Executive’s domicile (determined in both cases in the calendar year in which the
Covered Termination occurs or notice described in Section 9(b)(ii) is given,
whichever is earlier), net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes. If the
National Tax Counsel so requests in connection with the opinion required by this
Section 9(b), the Executive and the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Executive solely with respect to its
status under Section 280G of the Code and the regulations thereunder.
(iv)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 9(b), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.
(v)This Section 9(b) shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 9(b) shall be cancelled without further
effect.
(c)Additional Benefits. If there is a Covered Termination and the Executive is
entitled to Accrued Benefits and the Termination Payment, then the Company shall
provide to the Executive the following additional benefits:
(i)The Executive shall receive until the end of the second calendar year
following the calendar year in which the Executive’s Separation from Service
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the same




--------------------------------------------------------------------------------




or equivalent life insurance, hospitalization, medical and dental coverage as
was required hereunder with respect to the Executive immediately prior to the
date the Notice of Termination is given, subject to the following:
(A)Following the end of the COBRA continuation period, if such hospitalization,
medical or dental coverage is provided under a health plan that is subject to
Section 105(h) of the Code, benefits payable under such health plan shall comply
with the requirements of Treasury regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such health plan to comply therewith. If the
Executive is entitled to the Termination Payment pursuant to Section 2(b), then
within ten (10) days following the Change in Control of the Company (determined
without regard to Section 2(b)), the Company shall reimburse the Executive for
any COBRA premiums the Executive paid for his or her hospitalization, medical
and dental coverage under COBRA from the Executive’s Termination Date through
the date of the Change in Control of the Company (determined without regard to
Section 2(b)).
(B)During the first six months following the Executive’s Separation from
Service, the Executive shall pay the Company for any life insurance coverage
that provides a benefit in excess of $50,000 under a group term life insurance
policy. After the end of such six month period, the Company shall make a cash
equivalent payment to the Executive equal to the aggregate premiums paid by the
Executive for such coverage, and thereafter such coverage shall be provided at
the expense of the Company for the remainder of the period as set forth above;
provided that this clause (B) shall cease to apply if on the date of the
Executive’s Separation from Service, neither the Company nor any other entity
that is considered a “service recipient” with respect to the Executive within
the meaning of Code Section 409A has any stock which is publicly traded on an
established securities market (within the meaning of Treasury Regulation Section
1.897-1(m)) or otherwise.
(iii)The Company shall bear up to $15,000 in the aggregate of fees and expenses
of consultants and/or legal or accounting advisors engaged by the Executive to
advise the Executive as to matters relating to the computation of benefits due
and payable under this Section 9.
(iv)The Company shall cause the Executive to be fully and immediately vested in
his accrued benefit under the Pentair, Inc. Supplemental Executive Retirement
Plan (“SERP”) and the Pentair, Inc. Restoration Plan (“Restoration Plan”) or any
successor plans thereto (the “Plans”) (to the extent the Executive participates
in the Plans) and in any nonqualified defined contribution retirement plan of
the Employer. The amount of benefits under the Plans shall be determined as if
the Executive had completed additional years of Benefit Service (as such term is
defined in the Plans) equal to the lesser of (A) three years or (B) the greater
of (x) seven minus the years of Benefit Service credited to such Executive under
the Plans, determined without regard to the terms of this Agreement, as of the
end of the calendar year which includes the date of the Change in Control of the
Company, or (y) zero. In addition, the Executive’s accrued benefit under the
Restoration Plan shall be appropriately increased by the value of the
Executive’s accrued benefit, if any, under the Company’s tax-qualified defined
benefit plan which is forfeited due to the Executive’s failure to become fully
vested thereunder.
10.Death.
(a)Except as provided in Section 10(b), in the event of a Covered Termination
due to the Executive’s death, the Executive’s estate, heirs and beneficiaries
shall receive all the Executive’s Accrued Benefits through the Termination Date.
(b)In the event the Executive dies after a Notice of Termination is given (i) by
the Company or (ii) by the Executive for Good Reason, the Executive’s estate,
heirs and beneficiaries shall be entitled to the benefits described in Section
10(a) and, subject to the provisions of this Agreement, to such Termination
Payment as the Executive would have been entitled to had the Executive lived,
except that the Termination Payment shall be paid within 90 days following the
date of the Executive’s death, without interest thereon. For purposes of this
Section 10(b), the Termination Date shall be the earlier of 30 days following
the giving of the Notice of Termination, subject to extension pursuant to
Section 1(q), or one day prior to the end of the Employment Period.
11.Retirement. If, during the Employment Period, the Executive and the Employer
shall execute an agreement providing for the early retirement of the Executive
from the Employer, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Employer, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive




--------------------------------------------------------------------------------




for Good Reason or by the Company other than by reason of death, disability or
Cause and the Executive also, in connection with such termination, elects
voluntary early retirement, the Executive shall also be entitled to receive a
Termination Payment pursuant to Section 9.
12.Termination for Disability. If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within 30 days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Employer in effect at the time of
such termination.
13.Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 24:
(a)If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.
(c)If the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder on or after the date fifteen (15) days
after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
(d)The Executive shall have thirty (30) days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Section 1(g)(iii).
(e)The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 24 written notice of any dispute relating to such
Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be 30 days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.Further Obligations of the Executive.
(a)Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, (i) solicit for employment an employee of the Company or its
subsidiaries or (ii) participate in the management of, be employed by or own any
business enterprise at a location anywhere in the World that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent (5%) of the outstanding capital stock of such competitor.
(b)Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include




--------------------------------------------------------------------------------




any information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company. All records, files, documents and
materials, or copies thereof, relating to the business of the Company which the
Executive shall prepare, or use, or come into contact with, shall be and remain
the sole property of the Company and shall be promptly returned to the Company
upon termination of employment with the Company. Notwithstanding anything to the
contrary herein, however, nothing in this Agreement prohibits the Executive from
reporting possible violations of local, state, foreign or federal law or
regulation, or related facts, to any governmental agency or entity or making
other reports or disclosures that, in each case, the Executive believes are
protected under the whistleblower provisions of local, state, foreign or federal
law or regulation. Without limitation, the Executive may report possible
violations of law or regulation and related facts to the U.S. Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General. The Executive does not need the prior authorization of the
Company (including, but not limited to, its law department) to make any such
reports or disclosures, and the Executive does not need to notify the Company
that the Executive has made such reports or disclosures Making such reports or
disclosures does not in any way have adverse consequences to the Executive under
this Agreement.
15.Expenses and Interest. If, after a Change in Control of the Company, (a) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (b) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by U.S. Bank National Association,
Minneapolis, Minnesota, from time to time at its prime or base lending rate from
the date that payments to him or her should have been made under this Agreement.
Within ten days after the Executive’s written request therefore (but in no event
later than the end of the calendar year following the calendar year in which
such Expense is incurred), the Company shall reimburse the Executive, or such
other person or entity as the Executive may designate in writing to the Company,
the Executive’s reasonable Expenses.
16.Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or her or anyone else. Except as provided in Section 15, all amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
will not seek to recover all or any part of such payment from the Executive, or
from whomsoever may be entitled thereto, for any reason whatsoever.
17.Successors.
(a)If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person or if the Company merges into or consolidates
or otherwise combines (where the Company does not survive such combination) with
any Person (any such event, a “Sale of Business”), then the Company shall assign
all of its right, title and interest in this Agreement as of the date of such
event to such Person, and the Company shall cause such Person, by written
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. Failure of the Company to obtain such written agreement prior to the
effective date of such Sale of Business shall be a breach of this Agreement
constituting “Good Reason” hereunder, except that for purposes of implementing
the foregoing the date upon which such Sale of Business becomes effective shall
be deemed the Termination Date. In case of such assignment by the Company and of
assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 17 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, and this Agreement
shall inure to the benefit of, and be enforceable by, such Person. The Executive
shall, in his or her discretion, be entitled to proceed against any or all of
such Persons, any Person which theretofore was such a successor to the Company
and the Company (as so defined) in any action to enforce any rights of the
Executive hereunder. Except as provided in this Section 17(a), this Agreement
shall not be assignable by the Company. This Agreement shall not be terminated
by the voluntary or involuntary dissolution of the Company.




--------------------------------------------------------------------------------




(b)This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 3, 7, 8, 9, 10, 11, 12 and 15 if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Employer, as
such terms are in effect on the date of the Change in Control of the Company,
that expressly govern benefits under such plan in the event of the Executive’s
death.
18.Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
19.Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and shall supersede in all respects, and the Executive hereby
waives all rights under, any prior or other agreement or understanding between
the parties with respect to such subject matter, including, but not limited to
any Key Executive Employment and Severance Agreement between the Company and the
Executive entered into prior to the date hereof. This Agreement may not be
amended or modified at any time except by written instrument executed by the
Company and the Executive.
20.Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the Termination
Payment hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due with
respect to any payment or benefit to be provided hereunder, the Employer may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Termination Payment shall be reduced accordingly.
The Employer shall be entitled to rely on an opinion of the National Tax Counsel
if any question as to the amount or requirement of any such withholding shall
arise.
21.Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
22.Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Minnesota, without reference to the conflict of law
principles thereof. Any dispute arising out of this Agreement shall, at the
Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Minneapolis, Minnesota or, at the Executive’s election, if
the Executive is not then residing or working in the Minneapolis, Minnesota
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Minneapolis, Minnesota or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
23.Additional Section 409A Provisions. (a) If, after the date of a Change in
Control of the Company, any payment amount or the value of any benefit under
this Agreement is required to be included in the Executive’s income prior to the
date such amount is actually paid or the benefit provided as a result of the
failure of this Agreement (or any other arrangement that is required to be
aggregated with this Agreement under Code Section 409A) to comply with Code
Section 409A, then the Executive shall receive a distribution, in a lump sum,
within 90 days after the date it is finally determined that the Agreement (or
such other arrangement that is required to be aggregated with this Agreement)
fails to meet the requirements of Section 409A of the Code; such distribution
shall equal the




--------------------------------------------------------------------------------




amount required to be included in the Executive’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder.
(a)The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of this Agreement shall be
interpreted in a manner that avoids a violation of Section 409A of the Code.
(b)If the Executive believes he or she is entitled to a payment or benefit
pursuant to the terms of this Agreement that was not timely paid or provided,
and such payment or benefit is considered deferred compensation subject to the
requirements of Section 409A of the Code, the Executive acknowledges that to
avoid an additional tax on such payment or benefit pursuant to the provisions of
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect such payment or benefit no later than 90 days after the latest
date upon which the payment could have been timely made or benefit timely
provided without violating Section 409A of the Code, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.
24.Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Pentair plc, c/o Pentair, Inc., Attention: Secretary (or Chief Executive
Officer, if the Executive is then Secretary), 5500 Wayzata Blvd., Suite 800,
Golden Valley, Minnesota 55416, or if to the Executive, at the address set forth
below the Executive’s signature to this Agreement, or to such other address as
the party to be notified shall have theretofore given to the other party in
writing.
25.No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
26.Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
PENTAIR PLC
 
 
By:
 
Its:
 
 
 
Attest:
 
Its:
 
 
 
EXECUTIVE:
 
 
Address:
 
 
 





